Name: Commission Regulation (EEC) No 1930/91 of 28 June 1991 derogating from Regulations (EEC) No 1569/77 and (EEC) No 1570/77 with regard to the conditions governing the buying-in of cereals by the Portuguese intervention agency
 Type: Regulation
 Subject Matter: prices;  Europe
 Date Published: nan

 3 . 7 . 91 Official Journal of the European Communities No L 174/7 COMMISSION REGULATION (EEC) No 1930/91 of 28 June 1991 derogating from Regulations (EEC) No 1569/77 and (EEC) No 1570/77 with regard to the conditions governing the buying-in of cereals by the Portuguese intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3653/90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal ('), and in particular Article 10 thereof, would, to a certain extent, go against the aims of the Act of Accession ; Whereas the fixing of minimum characteristics different from those applicable in the rest of the Community requires the fixing of a list of specific reductions different to that provided for in Commission Regulation (EEC) No 1 570/77 (6), as last amended by Regulation (EEC) No 2258/87 0 ; Whereas Regulation (EEC) No 3653/90 provides, as a transitional measure, for the possibility of aid for triticale in Portugal ; whereas, therefore , conditions governing the buying-in of this cereal should be laid down ; Whereas' the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3577/90 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies (4), as last amended by Regulation (EEC) No 1841 /90 Q, provides for a minimum intervention quantity of 80 tonnes for common wheat, rye, barley, maize and grain sorghum ; Whereas, under the intervention scheme existing in Portugal up to 31 December 1990, there was no lower limit on intervention buying ; whereas the Portuguese Government is attempting to promote a better organiza ­ tion of producers in the cereal sector ; whereas the transi ­ tion from the national scheme to that resulting from the application of the common organization of the markets may create difficulties, in particular for small Portuguese producers ; whereas to enable these producers to improve their structures, provisions should be adopted permitting a gradual adjustment to Community rules ; Whereas, with regard to the minimum characteristics, the gradual transition from the measures applied in Portugal during the first stage to those provided for under the common organization of the markets should be provided for and the necessary conversion allowed for ; whereas, the immediate application of the Community scheme would risk the exclusion of large quantities from intervention ; whereas, therefore, such an application would create considerable difficulties for Portuguese producers and 1 . Notwithstanding Article 1 ( 1 ) of Regulation (EEC) No 1569/77, offers may be made to the Portuguese inter ­ vention agency of homogeneous batches of common wheat, rye, triticale, barley, maize and grain sorgho of not less than :  15 tonnes for the period 1 July 1991 until the end of the 1991 /92 marketing year,  30 tonnes during the 1992/93 marketing year, and  45 tonnes during the 1993/94 marketing year. 2 . Notwithstanding Article 2 (2) of Regulation (EEC) No 1569/77, Portugal is hereby authorized to accept for intervention :  batches of cereals other than maize and grain sorgho harvested in Portugal of which the percentage of matter other than basic cereals of unimpaired quality does not exceed :  16% in 1991 /92,  14% in 1992/93,(') OJ No L 362, 27. 12. 1990, p. 28 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 353, 17. 12. 1990, p . 23 . (&lt;) OJ No L 174, 14 . 7. 1977, p . 15. n OJ No L 168 , 30 . 6 . 1990, p . 14. ( «) OJ No L 174, 14. 7 . 1977, p. 18 . 0 OJ No L 208 , 30 . 7 . 1987, p. 11 . No L 174/8 Official Journal of the European Communities 3 . 7 . 91  batches of common wheat, durum wheat and barley harvested in Portugal , having a specific minimum weight of Product Marketing year 1991 /92 Marketing year 1992/93 Durum wheat 74 kg/hi 76 kg/hi Common wheat 68 kg/hi 70 kg/hi Barley 58 kg/hi 60 kg/hi Article 3 Notwithstanding Regulation (EEC) No 1 570/77, the follo ­ wing provisions shall apply : 1 . for durum wheat of a specific weight of less than 77 kg/hi, the buying-in price shall be reduced by 2 % ; 2. for common wheat of a specific weight of less than 72 kg/hi, the reduction provided for in Article 4a of Regulation (EEC) No 1570/77 shall apply ; 3 . for barley of a specific weight of less than 63 kg/hi the following reductions shall apply to the buying-in price :  63 kg/hi to 60 kg/hi =  1 %,  less than 60 kg/hi =  3% . Article 4 When a batch of triticale is bought in by the Portuguese intervention agency, the buying-in price shall be adjusted by the application of the reductions laid down for rye in Articles 3 (2), 4 ( 1 ) to (4) and 5 of Regulation (EEC) No 1570/77. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 .  batches of durum wheat harvested in Portugal having a maximum percentage of grains which have wholly or partly lost their vitreous aspect (metadine) of 50 % for the 1991 /92 marketing year and 45 % for the 1992/93 marketing year. Article 2 To be accepted for intervention, batches of triticale shall be considered as sound, fair and of marketable quality if they are of the typical colour of that cereal, free from abnormal smell and live pests (including mites) at every stage of their development and if they meet the minimum quality requirements laid down for the accep ­ tance into intervention in Portugal of rye . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission